Citation Nr: 1206520	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  10-47 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a respiratory condition, to include chronic obstructive pulmonary disease (COPD) and residuals of pneumonia.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to December 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Fargo, North Dakota Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a respiratory condition, to include COPD and residuals of pneumonia, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The probative weight of the evidence does not demonstrate a current diagnosis of sinusitis.  

2.  Affording the Veteran the benefit of the doubt, the satisfactory lay and medical evidence of record demonstrates that tinnitus is related to acoustic trauma during his active service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).

2.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims for service connection in the March 2010 rating decision, he was provided notice of the VCAA in July 2009 and November 2009.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received additional notice in July 2009 and November 2009, pertaining to the downstream disability rating and effective date elements of his claims, and was furnished a statement of the case in August 2010 with subsequent readjudication in an April 2011 supplemental statement of the case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

The Veteran's service treatment records are not available.  After a complete search at the National Personnel Records Center (NPRC), the NPRC reported, in August 2009 and September 2009, that the record may be fire-related, there are no service treatment records, or Surgeon General Officer's reports, and a search of the sick and morning reports for the Veteran's unit from 1955 and 1956 yielded no results.  

The Court has noted that when "VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources."  Washington v. Nicholson, 19 Vet. App. 362-369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  In a September 2009 letter, the RO informed the Veteran that the record was fire-related and requested him to provide any possible alternative records related to his service.  After receiving a buddy statement from the Veteran corroborating his reports of being treated for sinusitis and pneumonia in service and no additional information regarding service treatment records, the RO issued a memorandum in October 2009, finding that the service treatment records were unavailable.  

Thus, the Board finds that all relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes a formal finding of the unavailability of the Veteran's service records, a service separation examination, VA outpatient treatment reports, adequate VA examinations, and statements from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will also be presumed for certain chronic diseases if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

Sinusitis

Throughout the duration of the appeal, the Veteran has maintained that his sinusitis is related to his active service.  

As noted above, the Veteran's service treatment records are not available.  The only service treatment report of record is an October 1957 separation examination, in which the Veteran's sinuses, nose, head, face, neck, and scalp were found to be normal upon clinical evaluation.  

In an August 2009 statement, the Veteran reported that he began basic training in January 1955 at Fort Leonard Wood, Missouri and was admitted to the Fort Leonard Wood hospital with bronchitis, laryngitis, and pharyngitis infections.  He stated that in February 1955 he was diagnosed with a sinusitis infection and was released later in February 1955.  The Veteran  reported that his sinusitis infection developed into an acute sinusitis condition, and later into a chronic condition.  He stated that in March 1955 he resumed basic training which he completed in four to five weeks.  At this time, the Veteran reported that he was again hospitalized in March 1955 for pneumonia at the Fort Leonard Wood hospital, which caused damage to his lung tissue and was discharged from the hospital seven weeks later.  The Veteran then reported he was admitted to the 24th Division, 24th Medical Battalion Field Hospital in Korea with pneumonia in the winter of 1956 or 1957 which further damaged his lung tissue.  

In a September 2009 statement, a fellow service member, J.F.S., reported that he had enlisted in the Army with the Veteran in January 1955 and that they were sent to Fort Leonard Wood, Missouri, that same month.  J.F.S. reported that, during basic training, the Veteran spent several weeks in the hospital with sinusitis and pneumonia and was not able to complete his basic training at the normal time.  He stated that when he was assigned to Fort Sam Houston in Texas, in March 1955, the Veteran was still in the hospital and that it took him two months longer to complete basic training due to sickness.  J.F.S. reported that they had kept in contact with each other since that time.  

An accompanying service personnel record to the September 2009 statement by J.F.S. reflects that he and the Veteran enlisted and were sent to Fort Leonard Wood, Missouri for basic training at the same time.  

VA outpatient treatment reports from March 1997 to April 2009 reflect that the Veteran was variously treated for and diagnosed with COPD, asthma, possible and probable bronchitis, acute bronchitis, probable asbestosis, and a history of questionable pneumonitis/asthma.  These records are absent of any findings, treatment, or diagnosis of sinusitis.

At a March 2011 VA examination, the Veteran reported that he was hospitalized during boot camp for bronchitis, laryngitis, and pharyngitis, and that he developed lung problems and sinusitis as a result.  He also reported being hospitalized for pneumonia while serving in Korea.  The Veteran stated that he was told by a physician in the military that he had residual scarring in his lungs which the VA examiner noted had not been confirmed by several chest x-rays done at the Fargo VA medical center.  He also reported that he had several chest x-rays privately and at the VA which he contended did show the scarring.  The Veteran reported being told he had asthma in 1990 and had been using inhalers since that time.  A January 2011 chest x-ray revealed findings of COPD and a stable chest, without acute or active cardiopulmonary changes.  A May 2010 computerized tomography (CT) scan of the maxillofacial area revealed a normal examination of the paranasal sinuses.  Finally, a December 2009 chest CT scan revealed findings of multiple anterior and posterior left upper and left lung plural plaques, a solitary noncalcified pleural plaque in the posteromedial right mid lung which corresponded to recent chest radiographic findings, hyperinflation, and no acute pathology.  Pulmonary function tests revealed evidence of mild obstruction with mild improvement with bronchodilators.  The Veteran was diagnosed with asthma and "sinusitis not found".  The VA examiner found that there was no evidence to support the notion that the Veteran's asthma was the result of respiratory infections which in service.  

After a careful and considered review of the evidence, the Board finds, as will be discussed in detail below, that the preponderance of the evidence is against a current diagnosis of sinusitis.

The Board notes that while the lay statements by the Veteran and J.F.S. report that the Veteran had been hospitalized for bronchitis, laryngitis, pharyngitis, sinusitis, and pneumonia during his active service in 1955, the evidence of record does not demonstrate that the Veteran has been diagnosed with sinusitis at any time throughout the duration of this appeal.  In this regard, the Board finds that VA treatment reports are absent of any complaints, treatment, or diagnoses related to the Veteran's sinuses and sinusitis.  In fact, the March 2011 VA examination notes there was no evidence of sinusitis as per current x-rays and CT scans and the March 2011 VA examiner found no evidence of sinusitis.  

The Board acknowledges the lay statements by the Veteran and J.F.S. report that the Veteran had been hospitalized for bronchitis, laryngitis, and pharyngitis, sinusitis, and pneumonia during his active service in 1955 and that he developed sinusitis due to these conditions in service, however, while they are competent to report symptoms related any sinus and lung problems in service and contemporaneous treatment for such, they are not competent to specify that any of the symptoms the Veteran experienced or was treated for during his active service were related to sinusitis, as this would constitute a medical conclusion which neither of them are not competent to make.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is not competent to render an opinion regarding the diagnosis or etiology of a disease or injury; however, a lay witness can provide and "eye-witness" account of the visible symptoms).  

Therefore, the Board finds that there is no satisfactory or competent evidence of record during the period of the appeal that the Veteran has been diagnosed with sinusitis.  

In making this decision, the Board acknowledges that the Court has held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 , 312 (2007).  The Board has concluded that the satisfactory evidence of record clearly demonstrates that the Veteran does not have a current diagnosis of sinusitis at any time during the period of this appeal.  In fact, as demonstrated by the medical evidence of record, including VA medical records dating from March 1997 to April 2009, the Veteran's has not been provided a diagnosis of sinusitis at any time.  In addition, the March 2011 VA examiner found no evidence of sinusitis which was also supported by x-ray and CT scan findings taken at the VA from December 2009 to January 2011.  

Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability, namely sinusitis, there can be no valid claim.  

Thus, as the overall evidence of record fails to support a diagnosis of the claimed sinusitis at any time throughout the duration of the appeal, service connection for sinusitis is not warranted.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

Tinnitus

Throughout the duration of the appeal, the Veteran has maintained that his tinnitus is related to his active service.  Specifically, the Veteran has contended that, while serving in Korea in 1956 and 1957, his squad participated in several 24th division nighttime concentrated fire power demonstrations, which caused damage to his hearing.  

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was that of a dental lab specialist/technician.  The Veteran also had one year and four months of foreign service.  A June 1956 Certificate of Graduation from the I Corps Non-Commissioned Officers Course was presented to the Veteran at Camp Jecelin, Korea by the Lieutenant Colonel of the Infantry.  At a March 2011 Decision Review Officer (DRO) Informal Conference with the Veteran, he reported that he did not serve as a dental lab specialist, but instead was assigned to detail work of building barracks, pulling guard duty, and being exposed to power demonstrations at night to intimidate the Koreans.  He reiterated to the DRO that he possibly noticed the tinnitus in service.  

As noted above, the Veteran's service treatment records are not available.  The only service treatment report of record is an October 1957 separation examination, in which the Veteran's ears and drums were found to be normal upon clinical evaluation and a 15 out of 15 for each ear was noted on the whisper voice test.  

VA outpatient treatment reports from March 1997 to April 2009 are absent of any complaints, treatment, or diagnoses of tinnitus.  In March 2009 and April 2009, pursuant to complaints of the right inguinal hernia, a review of the Veteran's systems reflects that he denied having any hearing loss, deafness, tinnitus, pain, discharge or vertigo.  

At an October 2009 VA examination, the Veteran reported a history of noise exposure while in the military from occupational and recreational noise from a firing range and fire power demonstration.  He also reported having a non-military history of noise exposure due to farming, and pipe welding.  The Veteran stated he was unsure when the date of onset of his tinnitus was, although he had it for quite a while.  Tinnitus was reportedly bilateral, constant, and fluctuating in intensity.  The examiner specified that the etiology of tinnitus was acoustic trauma.  The examiner found that, based on the reported possible onset of tinnitus during military service, significant noise exposure both during and after military service, and the denial of tinnitus in a March 2009 VA outpatient treatment report, it was mere speculation that the Veteran's tinnitus was the result of military service.  

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's current tinnitus was incurred during his active service.  As noted above, the Veteran has reported exposure to excessive noise during his active service and in view of the paucity of service records in this case, the Board will find the Veteran to be competent and credible on this point.  The VA examiner also conceded in-service noise exposure.  See April 2011 supplemental statement of the case.  The post-service medical evidence of record reflects that the Veteran is currently diagnosed with tinnitus per the October 2009 VA examination.  

With respect to the October 2009 opinion provided by the VA examiner, the Board finds that, taken with the lay statements of record, puts the evidence in relative equipoise.  While the Board acknowledges the Veteran's denial of tinnitus in the March 2009 and April 2009 VA outpatient treatment reports, this report was noted in a review of his systems in his medical history while he was specifically seeking treatment for a right inguinal hernia, and was not receiving or seeking treatment for problems with his hearing or tinnitus.  The Board notes further that the October 2009 VA examiner also clearly attributed the Veteran's tinnitus to acoustic trauma, but it also appears that that he was unable to determine whether the tinnitus was due to the acoustic trauma in service or acoustic trauma experienced by the Veteran after service.  In this regard and on this point, however, the Board must resolve any doubt in the Veteran's favor.  Thus, with the resolution of reasonable doubt in the Veteran's favor, the Board finds that his statements regarding noise exposure in service, and the possible onset of tinnitus in service and since service, to be competent and credible.  See also Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 C.F.R. § 3.102 (2011).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for sinusitis is denied.  

Service connection for tinnitus is granted. 


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issue of service connection for a respiratory condition, to include COPD and residuals of pneumonia, must be remanded for further development.  In particular, the Board finds that a remand for a VA opinion is necessary for the following reasons.

The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In claims for disability compensation, it requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that a veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2011).  The U.S. Court of Appeals for Veterans Claims (Court) has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

As noted above, the Veteran's service treatment records are not available.  The only service treatment report of record is an October 1957 separation examination, in which the Veteran's lungs and chest were found to be normal upon clinical evaluation.  

In an August 2009 statement, the Veteran reported that he began basic training in January 1955 at Fort Leonard Wood, Missouri and was admitted to the Fort Leonard Wood hospital with bronchitis, laryngitis, and pharyngitis infections.  He stated that in March 1955 he resumed basic training which he completed in four to five weeks.  At this time, the Veteran reported that he was again hospitalized in March 1955 for pneumonia at the Fort Leonard Wood hospital, which caused damage to his lung tissue and was discharged from the hospital seven weeks later.  The Veteran then reported he was admitted to the 24th Division, 24th Medical Battalion Field Hospital in Korea with pneumonia in the winter of 1956 or 1957 which further damaged his lung tissue.  

In a September 2009 statement, a fellow service member, J.F.S., reported that he had enlisted in the Army with the Veteran in January 1955 and that they were sent to Fort Leonard Wood, Missouri that same month.  J.F.S. reported that, during basic training, the Veteran spent several weeks in the hospital with sinusitis and pneumonia and was not able to complete his basic training at the normal time.  He stated that when he was assigned to Fort Sam Houston in Texas, in March 1955, the Veteran was still in the hospital and that it took him two months longer to complete basic training due to sickness.  J.F.S. reported that they had kept in contact with each other since that time.  

An accompanying service personnel record to the September 2009 statement by J.F.S. reflects that he and the Veteran enlisted and were sent to Fort Leonard Wood, Missouri for basic training at the same time.  

VA outpatient treatment reports from March 1997 to April 2009 reflect that the Veteran was variously treated for and diagnosed with COPD, asthma, possible and probable bronchitis, acute bronchitis, probable asbestosis, and a history of questionable pneumonitis/asthma.  In January 1999, the Veteran reported a history of lung problems, including asbestos exposure over 40 years ago, as well as farmer's lung and was diagnosed with a history of questionable pneumonitis/asthma by the Veteran's history.  

As outlined in greater detail above, the Veteran was afforded a March 2011 VA examination following which diagnoses of asthma and "sinusitis not found" were made.  The VA examiner found that there was no evidence to support the notion that the Veteran's asthma was the result of respiratory infections while in service.  

In this case, the Board finds that the March 2011 VA examiner's opinion is inadequate.  In this regard, the Board points out that the March 2011 VA examiner did not provide any rationale for his opinion that there was no evidence to support the notion that the Veteran's asthma was the result of respiratory infections while in service.  In addition, the VA examiner failed to consider the other diagnoses of respiratory conditions, including COPD, bronchitis, probable asbestosis, and pneumonitis as demonstrated in the VA medical records, the competent lay statement from J.F.S. regarding the Veteran's treatment for respiratory infections in service, and the January 1999 VA outpatient treatment report noting a reported history of lung problems, including asbestos exposure over 40 years ago, as well as farmer's lung, which had been reported approximately 10 years prior to the Veteran's claim for service connection.  

Based on the foregoing, the Board finds that an adequate VA etiology opinion is required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current respiratory condition had its onset in service or was otherwise related to service.  Id.; Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should arrange for the claims file to be forwarded to the VA examiner who performed the March 2011 VA examination, to review the claims file and provide the opinions as requested below.  The claims file, to include a copy of this remand, must be made available to the examiner for review before the examination.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  In particular, the examiner should review: (1) a copy of this remand; (2) the lay statement by J.F.S.; (3) the VA outpatient treatment reports demonstrating diagnoses of various respiratory disabilities, including COPD, bronchitis, probable asbestosis, and pneumonitis; (4) and the January 1999 VA outpatient treatment report noting a reported history of lung problems, including asbestos exposure over 40 years earlier, as well as farmer's lung.  (Please note:  the lay statements of record are competent evidence that the Veteran was treated for symptoms of a respiratory condition, including bronchitis, laryngitis, pharyngitis, and pneumonia during active service).  

In addition to the diagnosis of asthma made in the March 2011 VA examination, based on a review of the VA outpatient treatment reports, does the Veteran have a current diagnosis of any other respiratory condition, to include COPD or residuals of pneumonia?

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current respiratory disorder(s) (please specify diagnosis/diagnoses):  (1) was incurred during his period of active service from January 1955 to December 1957; or (2) is otherwise related to or is caused by the Veteran's active service.  Please explain the reasons for the conclusion reached.  

In providing the opinion, the VA examiner is asked to address the additional diagnoses of respiratory conditions documented in the VA outpatient treatment reports.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiners have responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

3.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


